DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18, 29, and 65-73) in the reply filed on April 13, 2021 is acknowledged.  Therefore, claims 19-28 and 74 are withdrawn from consideration.  In addition, Applicants elected the mutant R1226 for examination, also without traverse.  Therefore, claims 4, 6-12, 14-15, and 17 do not read upon the elected species and are withdrawn from consideration at this time.
Claims 4, 6-12, 14-15, 17, 19-28 and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 13, 2021.
Claims 1-3, 5, 13, 16, 18, 29, and 65-73 are under examination.

Information Disclosure Statement
The Information Disclosure Statements filed April 19, 2019; September 22, 2020; and April 14, 2021 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment to the specification correcting the size of the ASCII text file.  Here, the Incorporation by Reference paragraph lists the size of the ASCII text file as 75,820 bytes.  The ASCII text file itself lists the size as 75,837 bytes.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code at paragraphs [00129], [00131], [00349], [00464], [00528] (3), [00640], 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said modified enzyme" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the modified Cpf1 effector protein, or to some other modified enzyme?  Are the modified Cpf1 effector protein and the modified enzyme the same molecule, or are there two proteins (the modified effector protein and the modified enzyme)?
Claims 2-3, 5, 13, 16, and 18 depend from claim 1, and are therefore included in this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 16, 18, 65-66, and 68-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Patent No. 9,790,490, issued October 17, 2017, filed December 18, 2015, and cited in the Information Disclosure Statement filed September 22, 2020), as evidenced by Yamano et al. (165 Cell 949-962 (April 21, 2016)).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Per claims 1, 13, 16, and 65-66, Zhang discloses CRISPR effector proteins that are Cpf1 effector proteins (column 2, lines 28-64).  Zhang discloses that the Cpf1 effector protein can be a modified Cpf1 effector protein having a mutation at amino acid R1226, based on the numbering of AsCpf1, which can affect stability or provide nickase activity (column 45, lines 62-67, column 46, lines 17-41, column 54, 
Per claims 18 and 73, Zhang discloses CRISPR-Cpf1 systems and complexes comprising the Cpf1 effector protein, a guide sequence, and a direct repeat sequence (column 3, lines 31-44).
Per claims 68-72, Zhang discloses a variety of modified Cpf1 proteins that have specific mutations, where the Cpf1 proteins can be FnCpf1 proteins (from Franscisella novicida), AsCpf1 proteins (from Acidaminococcus sp. BV2L6), and LbCpf1 proteins (from Lachnospiraceae bacterium MA202 or ND2006) (column 9, lines 21-53 and column 47, lines 42-57).
Zhang, as evidenced by Yamano, discloses each and every limitation of claims 1, 13, 16, 18, 65-66, and 68-73, and therefore Zhang anticipates claims 1, 13, 16, 18, 65-66, and 68-73.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 13, 16, 18, 29, and 65-73 are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (U.S. Patent No. 9,790,490, issued October 17, 2017, filed December 18, 2015, and cited in the Information Disclosure Statement filed September 22, 2020), as evidenced by Yamano et al. (165 Cell 949-962 (April 21, 2016)).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Per claims 18 and 73, Zhang discloses CRISPR-Cpf1 systems and complexes comprising the Cpf1 effector protein, a guide sequence, and a direct repeat sequence (column 3, lines 31-44).
Per claims 68-72, Zhang discloses a variety of modified Cpf1 proteins that have specific mutations, where the Cpf1 proteins can be FnCpf1 proteins (from Franscisella novicida), AsCpf1 proteins (from Acidaminococcus sp. BV2L6), and LbCpf1 proteins (from Lachnospiraceae bacterium MA202 or ND2006) (column 9, lines 21-53 and column 47, lines 42-57).
Zhang fails to explicitly disclose that the R1226 mutation is an R1226A mutation.
However, as discussed above, Zhang discloses that the mutation can be at R1226, which is in the Nuc domain of Cpf1, as evidenced by Yamano.  Zhang further discloses that the mutations may be from the wild type amino acid to an alanine.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute the arginine of amino acid 1226 with an alanine amino acid because, as disclosed by Zhang, such an amino acid substitution provides for altering the activity to the Cpf1 and also for stabilization of the Cpf1 protein and its activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636